Title: To Benjamin Franklin from James Parker, 25 February 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork, Feb 25. 1768.
Yours of the 2d and 12th of December, per Packet, I received, and observe the Contents of it: I shall be obliged to enlarge in this to be as particular as I can about the New-Haven Affair, and the Hartford Rider. Before I was directed up to New-Haven as Evidence I did not dream that Holt would stand that Trial as he did: Upon my Qualification, I declared to the Auditors, that on Mr. Holt’s Application to Mr. Hunter to set that Rider going, Mr. Hunter would not consent but with the utmost Reluctance, telling him it was taking Money out of one Pocket to put in to’ther, and that he could not by any Means allow him any Thing towards it, but such Letters as should go from or to any Place, where the Monday’s Post could not go to, and that it was on such a Plan Holt undertook it. Notwithstanding on his pleading with the Auditors, that the Post-Office had now availed themselves of his Scheme at his Cost, they ought to pay him the whole Cost: I as well as Mr. Ingersol objected to these Reasons, and I assured them that the Post-Office was not any Gainer by that Stage, but indeed a Loser, and that I believed had you been at home, it would probably have dropt before that Time. He replied, he knew it was false, that it was a great Advantage to the Revenue, and it would not drop. The Result of the Trial, you know, but on my Return home, I carefully examined all the Comptroller’s Bills, and on a strict Scrutiny, I think that Rider was a Loss to the Revenue, as on a general Course scarce one Third of the Letters came from and to Boston by the Thursday’s Rider, as did by the Monday’s, and supposing that only one Half of the Thursday’s Letters would have gone by the Monday’s if there had been no Thursday’s, then the Revenue were great Losers. On my representing this in its true Light, as I thought it my Duty to do, to Mr. Foxcroft, he ordered me to discontinue that Stage. It was done accordingly. Immediately thereupon, the Thursday’s Printer at Boston,  and Holt at New York set up a great Clamour; but I paid no Regards to their Clamour, as I knew the Justness thereof-but the Commissioners of his Majesty’s Customs at Boston, at the Instigation of their Printer, who is the Thursday Printer, wrote to Mr. Foxcroft, requesting it might be again set on Foot. And a Petition from these Parts, of several of Holt’s Friends was also sent to Mr. Foxcroft, accordingly Mr. Foxcroft has consented and I have again spoke to Riders and wrote to Boston, to set it a going for its no Interest of mine to have it stopt: nor should I have troubled you thus much, but for that they say they will complain of me to the Post-Master General in England; for that it is my doing, because (as they justly say) no body else could give such a [true] Information to Mr. Foxcroft: and therefore would have me punished for daring to do my Duty, to their Prejudice, as they say; The Commissioners say they want to hear often and quick from other Places, and therefore their very Letters will support it. I wish they may, I am no Way displeased that its began again, even tho’ the Revenue should suffer, whilst it is no Fault of mine, and as you are there on the Spot, if any Complaint should be made, I have given the true State of the Case, that if it shall be thought I deserve any Blame I shall be far from eluding it; and shall leave it to the better Judgment of my Masters, tho’ I did it not of my own Accord, nor do I think I committed any Crime in doing it, as I did. This shews the Danger of a Precedent in any Case: but I submit.
The Books I had of Hamilton and Balfour,  were never sent for, or ordered by me, but were sent to me for Sale; for such of them as I sold, I sent Pay for, and more, And since attaching the Books that were at New Haven, I believe near one Half of the whole Parcel are found unsold, (tho’ some lost or stolen), and those I have ready to deliver up to their Orders, for it would be unreasonable for me to pay for those unsold, as they were not at my Risk, then upon settling the Matter, I must pay for such as I can’t produce; which I hope, after tis known what they have received, will not be a very large Sum: So far I must suffer.

Holt still keeps close, tho’ tis generally said, it is with the Gout, he is confined, and he has it pretty bad. We have had some Altercations by Letter, but no Settlement, he has however, promised me a Copy of all the Books, as I told him, if he would let me have the Books, I would try to settle it. If I get the Copy of them, I shall try hard to do them myself: I long to bring it to a Conclusion before I go hence, and be no more.
I have just now got to the Quantity of one Ream of Paper printed on my News-paper; I still continue to gain Ground, tho’ slowly: I will struggle hard, and either conquer or die, tho’ I have not enough yet to support me, in this very dear Place; but all in God’s good Time.
I suppose you will be now preparing to return home, so wishing you a safe and pleasant Passage, I rest Your most obliged Servant
James Parker
 
Addressed: For / Benjamin Franklin, Esqr. / Craven Street / London
Endorsed: Parker Feb. 25. 1768 Upper Post Road